Judgment, j Supreme Court, Bronx County (Margaret Clancy, J.), rendered January 28, 2008 convicting defendant, after a jury trial, of assault in *544the second degree, and sentencing her to a term of 20 days, with five years’ probation, unanimously affirmed.
Defendant’s challenge to the court’s reasonable doubt charge is of a type that requires preservation (see People v Thomas, 50 NY2d 467, 472 [1980]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we find no basis for reversal. The instruction was not constitutionally deficient, because it unequivocally informed the jury that the People had the burden of proving every element of the crime beyond a reasonable doubt (see CPL 300.10 [2]; People v Bonilla, 51 AD3d 585 [2008], lv denied 11 NY3d 734 [2008]). We similarly conclude that the absence of any objection to the charge by trial counsel did not deprive defendant of effective assistance. Concur—Tom, J.P, Friedman, Moskowitz, Freedman and Abdus-Salaam, JJ.